[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                               FILED
                          ________________________    U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                             OCT 6, 2008
                                No. 08-12265
                                                         THOMAS K. KAHN
                            Non-Argument Calendar
                                                              CLERK
                         _________________________

                      D. C. Docket No. 06-22222-CV-MCG

LUMBERMENS MUTUAL
CASUALTY COMPANY,

                                                     Plaintiff-Counter-
                                                     Defendant-Counter
                                                     Claimant-Appellant,

                                      versus

DADELAND COVE SECTION ONE
HOMEOWNERS ASSOCIATION,
a Florida Non-Profit Corporation
formerly known as Dadeland Cove
Homeowners Association, Inc.,
DADELAND COVE SECTION TWO
HOMEOWNERS ASSOCIATION,
a Florida Non-Profit Corporation, Inc.,

                                                     Defendants-Appellees,

RAQUEL NOBO-ALVAREZ,

                                                     Defendant-Counter
                                                     Claimant-Counter
                                                     Defendant-Appellee,
GARY GROSS,
JOHN DOES 1-600,

                                                         Defendants-Counter
                                                         Claimants-Appellees,

SUSANA DELAMZA WOLFFE,
VINICIUS WOLFFE,

                                                         Defendants-Appellees.

                            _____________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                          ______________________

                                (October 6, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      On October 11, 2007, the district court, on cross-motions for summary

judgment, found that the insurance policy at issue provided the coverage for the

insured Association’s breaches of fiduciary duty and that exclusion “N” did not

apply and granted the Association summary judgment. When Lumbermens

refused to pay the policy limits, the Association, on October 31, 2001, moved the

court to reopen the case and enforce the parties’ settlement agreement. On

November 2, 2007, Lumbermens moved the court pursuant to Fed. R. Civ. P. 60(b)



                                         2
“for relief from its October 11, 2007 order denying Lumbermens’s motion for

summary judgment and granting [Association’s] motion for summary judgment.”

The court treated the motion as having been filed under Rule 60(b)(1) and denied

it in an order entered on March 27, 2008. Lumbermens now appeals that order.

      We find no error in the court’s application of the law in its March 27 order.

We therefore concluded that the court did not abuse its discretion in denying

Lumbermens’s Rule 60(b)(1) motion.

      AFFIRMED.




                                         3